Howard, J.
On general principles of the law of evidence, copies are inadmissible in proof of the contents of deeds. Under the 34th Rule of this Court, office copies from the ¡registry of deeds may be read in evidence, without proof of their execution, only in actions touching the realty, and in tracing titles, and “ where the party offering such office copy in evidence is not a party to the deed, nor claims as heir, nor justifies as servant' of the grantee or his heirs.” Kent v. Weld, 11 Maine, 459; Woodman v. Coolbroth, 7 Maine, 181; Hutchinson v. Chadbourne, 35 Maine, 189.
Damages, it appears, had been duly assessed by the jury before they separated, but were not inserted in the verdict, as first presented. Inserting the amount thus ascertained, and which constituted an element of the finding, by direction of the presiding Justice, was an authorized amendment of the verdict before it was accepted or affirmed. It was but reducing it to form, in order to render it available and effective. *170Blake v. Blossom, 15 Maine, 394; Root v. Sherwood, 6 Johns. 68 ; Blackley v. Sheldon, 7 Johns. 32; Snell v. Bangor Steam Navigation Co. 30 Maine, 337.
But as the office copies of deeds were inadmissible for the purposes for which they were offered and received, the exceptions are sustained.
Shepley, C. J,, and Wells and Hathaway, J. J., concurred.